Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 1 of 11 Pageid#: 1384




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

   CHS, INC.,                                     )
                                                  )
   Plaintiff,                                     )
                                                  )
   v.                                             )     Civil Action No. 7:19-cv-00788
                                                  )
   ABM HEALTHCARE SUPPORT                         )     By: Elizabeth K. Dillon
   SERVICES, INC.,                                )         United States District Judge
                                                  )
   Defendant.                                     )

                                   MEMORANDUM OPINION

          On February 17, 2021, the court held a hearing on CHS, Inc.’s motion for summary

  judgment (Dkt. No. 43) and ABM Healthcare Support Services, Inc.’s motion for summary

  judgment (Dkt. No. 41). After the court received briefing and oral argument from both parties,

  the court informed the parties that it would grant in part and deny in part CHS’s motion and deny

  ABM’s motion in a written opinion to follow. (Dkt. No. 47.) This opinion sets forth the court’s

  reasoning and decision regarding these motions for summary judgment.

                                        I. BACKGROUND

  A. Factual Background

          Plaintiff CHS Inc., doing business as Commonwealth Linen Services (“CLS”), is a

  Virginia corporation that provides laundry and linen services. (Compl. 2–3.) Defendant ABM

  Healthcare Support Services, Inc. (“ABM”) is a Michigan corporation that provides healthcare

  support services to hospitals and other medical care facilities. (Id.) In 2017, ABM entered into

  an agreement (“the UVA agreement”) with the University of Virginia (“UVA”) to provide

  management, materials, and supplies necessary for linen services at UVA’s medical facilities.

  (Id. at 3.) On December 21, 2017, ABM entered into a contract (“the linen services contract”)

                                                  1
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 2 of 11 Pageid#: 1385




  with CLS under which CLS was to provide laundry and linen services to ABM in support of the

  UVA agreement. (Id.) The linen services contract extended until December 31, 2020. (Id. at 4.)

         On August 28, 2018, UVA notified ABM of grievances related to linen services provided

  under the UVA agreement. (Id.) UVA wrote that “ABM’s inability to meet [] contract standards

  arose early in the relationship and continued unabated for months.” (Dkt. No. 44-3 at 2.) UVA

  complained of the following:

         x   Insufficient linen, blankets and gowns for patient care
         x   Insufficient scrubs and jackets to allow clinical staff to tend to patients
         x   Improper delivery of scrubs to scrub machines, including delivery of
             inappropriate sizes
         x   Multiple calls to the linen room being unanswered or requests ignored
         x   Slow and late deliveries
         x   Failure to remove dirty linen as needed, sometimes for days
         x   Quality issues on delivered laundry such as tears, stains (including gum, dirt,
             tape, residue, blood, stool), and attached EKG pads/leads, linen branded with
             names of other facilities (including prisons and unrelated hospitals)
         x   Linen-related delays that have hampered patient care (including delayed
             patient check-in and postponed surgery)
         x   Significant issues with ABM’s management team’s wholesale failure to
             manage linen services effectively, including a regional manager with
             insufficient linen management experience and [] two on-site managers
             conducting themselves with staff in a manner that does not comport with
             Medical Center HR guidelines. (Id. at 3.)

  In addition, UVA expressed a desire to terminate its agreement with ABM. (Id. at 3–4.)

         On September 5, 2018, ABM sent a letter to CLS that: notified CLS of UVA’s

  allegations and ABM’s intent to dispute those allegations; sought assistance in replying to

  UVA’s allegations; and served notice of default on CLS in accordance with the linen services

  agreement. (Dkt. No. 44-4.) ABM attached UVA’s August 28th letter to its letter to CLS. (Id.)

  On September 12, 2018, CLS responded to ABM, stating that “it is unclear what specific defaults

  by CLS that ABM is alleging occurred,” and explaining that “CLS is not responsible for the vast

  majority of the incidents mentioned by UVA.” (Dkt. No. 44-7.) According to CLS, ABM never


                                                  2
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 3 of 11 Pageid#: 1386




  responded to its letter. (Dkt. No. 44 at 5.) However, on September 13, 2018, ABM responded to

  UVA, arguing that “ABM and its supplier CLS have consistently provided linens in accordance

  with the standards [required].” (Dkt. No. 44-8 at 3.)

          On December 15, 2018, UVA terminated its agreement with ABM, and the linen services

  contract automatically terminated at the same time. (Compl. at 5.) CLS then sought liquidated

  damages from ABM for early termination of the contract. (Dkt. No. 44 at 7.)

  B. Procedural Background

          On November 11, 2019, CLS filed suit against ABM alleging breach of contract.

  (Compl.) CLS claims that ABM owes CLS $798,684.31 in contractual damages, plus attorneys’

  fees. (Id.) On December 13, 2019, ABM filed an answer arguing that it does not owe CLS

  liquidated damages. (Answer, Dkt. No. 5.) 1

          On February 3, 2021, ABM filed a motion for summary judgment. (Dkt. No. 41.) ABM

  asserts that CLS failed to provide clean and quality linens to UVA; therefore, CLS caused UVA

  to terminate the agreement with ABM and is not entitled to liquidated damages. (Dkt. No. 41 at

  2–5.) ABM also asserts that CLS is not entitled to recover any costs associated with expedited

  removal of linens because that is not provided for by the linen services contract. (Id. at 24.)

  Finally, ABM claims that CLS cannot recover the costs they claim for specialty linens because

  they fail to identify the cost of these specialty linens. (Id.)

          On the same day, CLS filed a motion for summary judgment. (Dkt. No. 43.) CLS claims

  that ABM breached the linen services contract by failing to pay liquidated damages, which CLS




            1
              On December 13 2019, ABM also filed a third-party complaint against the Rectors and Visitors of UVA
  arguing that “to the extent ABM owes any funds to CLS, such funds should be paid fully and completely by UVA[],
  the third party defendant, for wrongfully terminating the contract.” (Third-Party Compl. 2, Dkt. No. 6.) UVA then
  filed a motion to dismiss the third-party complaint. (Dkt. No. 18.) On July 9, 2020, this court dismissed the third-
  party complaint without prejudice and terminated UVA as a third-party defendant. (Dkt. No. 30.)

                                                           3
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 4 of 11 Pageid#: 1387




  is entitled to because it was not at fault for termination of the UVA agreement. CLS also argues

  that ABM breached the linen services contract by failing to provide CLS with adequate notice of

  default and an opportunity to cure. (Id. at 10–14.) Finally, CLS argues that ABM owes CLS

  fees for expedited linen removal, specialty linens, and attorney’s fees. (Id. at 17.)

                                           II. DISCUSSION

  A. Standard of Review

          “Summary judgment is appropriate where an examination of the pleadings, affidavits,

  and other discovery materials before the court indicates that there is no genuine issue of material

  fact and that the movant is entitled to judgment as a matter of law.” Pence v. Tenneco Auto.

  Operating Co., No. 5:04CV00075, 2005 WL 999972, at *2 n.2 (W.D. Va. Apr. 26, 2005), aff’d,

  169 F. App’x 808 (4th Cir. 2006) (citing Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.

  317, 322–23 (1986)). “The burden is on the movant to establish that no material factual disputes

  exist.” Id. “A genuine issue of material fact exists if ‘the evidence is such that a reasonable jury

  could return a verdict for the nonmoving party.’” Id. (quoting Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 248 (1986)).

  B. CLS’s Motion for Summary Judgment

          CLS argues that the court should grant summary judgment in its favor because ABM

  breached the linen services agreement by failing to: (1) provide CLS with proper notice of

  default and an opportunity to cure; (2) pay CLS liquidated damages; (3) pay CLS for specialty

  linens; and (4) pay CLS for expedited linen removal. In addition, CLS argues that it is entitled to

  attorney’s fees. For the following reasons, the court will grant CLS’s motion for summary

  judgment with respect to the specialty linens and deny CLS’s motion for summary judgment

  with respect to all other issues.



                                                    4
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 5 of 11 Pageid#: 1388




         1. Notice of Default and Opportunity to Cure

         To establish a breach of contract under Virginia law a party must show: “(1) a legally

  enforceable obligation of a defendant to a plaintiff; (2) the defendant’s violation or breach of that

  obligation; and (3) injury or damage to the plaintiff caused by the breach of the obligation.”

  Filak v. George, 267 Va. 612, 494 S.E.2d 610, 614 (Va. 2004) (citing Brown v. Harms, 251 Va.

  301, 306, (1996); Fried v. Smith, 244 Va. 355, 358, (1992); Westminster Investing Corp. v.

  Lamps Unlimited, Inc., 237 Va. 543, 546, (1989)).

         The linen services contract creates legally enforceable obligations between ABM and

  CLS. Among these obligations is the requirement that ABM provide CLS with notice of a

  default and an opportunity to cure the default before termination of the contract for cause.

  Section 13 of the linen services contract states:

         A. Default. Default shall be deemed to have occurred in the event that either party fails
            to substantially perform its obligations under this contract and fails to cure within
            thirty (30) days of receipt of notice of breach. Notice of breach must be in writing,
            and delivered to the defaulting party’s last known business address by certified mail.
            Such notice shall specifically set forth the basis or reasons for failure of performance
            relied upon by the party asserting such failure.

         B. Termination for cause. This Agreement may be terminated by [ABM] if within thirty
            (30) days of the receipt of a Notice of Default, [CLS] fails to adequately cure the
            default. . . . (Dkt. No. 1-1 at 13.)

         On the other hand, the linen services contract does not require ABM to provide CLS with

  notice and an opportunity to cure before an automatic termination of the contract. Section 2 of

  the linen services contract outlines automatic termination, and it states that “should the [UVA

  Agreement] be terminated at any time, this Agreement [(the linen services contract)] shall

  automatically terminate on the same date subject to the liquidated damages in accordance with

  Article 17 below.” (Dkt. 1-1 at 4.)




                                                      5
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 6 of 11 Pageid#: 1389




          Here, the parties agree that the linen services agreement was terminated automatically.

  (Dkt. No. 44 at 14; Dkt. No. 45 at 8.) UVA terminated its agreement with ABM on December

  15, 2018, and pursuant to Section 2, the linen services contract between ABM and CLS

  automatically terminated the same day. The linen services contract does not require ABM to

  provide CLS with notice of default or an opportunity to cure before this type of automatic

  termination.

          Even if CLS had been entitled to notice of default, and the court finds it is not under these

  circumstances, genuine disputes of material fact would remain as to whether CLS was in default

  on the linen services contract. A default occurs under the linen services agreement if “either

  party fails to substantially perform its obligations under the contract.” (Dkt. 1-1 at 13 (emphasis

  added).) CLS’s obligations under the linen services contract provide that CLS “shall launder

  linens in accordance with standards published by Joint Committee on Healthcare Laundry

  Guidelines and infection control guidelines and shall meet accepted industry standards.” (Dkt.

  No. 1-1 at 3.) The parties dispute whether CLS met this standard. 2 (Dkt. No. 41 at 4; Dkt. No.

  44 at 2-6.) Therefore, whether CLS substantially performed its obligations under the contract

  would remain a question of fact in dispute preventing CLS from obtaining summary judgment on

  the issue of notice and opportunity to cure.

          2. Liquidated Damages

          Section 17 of the linen services contract provides that:

          [CLS] and [ABM] agree that [CLS] has made a substantial investment to provide
          service to [ABM] for the term of this Agreement. In the event of termination of

            2
              The court notes that CLS may be at fault for termination of the UVA agreement without being in default
  on the linen services contract. This circumstance is possible because the quality standards CLS must meet under the
  linen services contract differ from the quality standards that permit UVA to terminate the master agreement. Under
  the UVA agreement, UVA may terminate “[i]f [ABM] fails to provide quality services in a professional manner,
  solely as determined by the [UVA] Medical Center . . . .” (Dkt. No. 41-3 at 5.) The quality of services as
  determined by UVA may exceed the quality of services required by CLS under the linen services contract.

                                                           6
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 7 of 11 Pageid#: 1390




         the Master Contract by either Customer or [ABM], without cause, or by Customer
         for cause but not due primarily to [CLS’s] own performance, [ABM] shall pay to
         [CLS] the amount specified in the Liquidated Damages Schedule, below,
         corresponding to the year during which this Agreement is terminated, as
         compensation for [CLS’s] unrealized return on its investment. (Dkt. No. 1-1 at 8–
         9.)

  The Liquidated Damages Schedule states that $456,000 in damages are owed if the contract is

  terminated in its second year. The damages amount “shall be prorated based on the month of

  termination.” (Id. at 9.)

         Here, UVA terminated the agreement for cause, that cause being the complaints UVA set

  forth in its August 28th letter. (Dkt. No. 44-3 at 2.) Since termination was for cause, CLS is

  entitled to liquidated damages if termination of the master contract was not primarily due to

  CLS’s own performance. ABM and CLS dispute who is primarily at fault for termination of the

  UVA agreement. (Dkt. No. 44 at 3, 15; Dkt. No. 45 at 4.) CLS claims that ABM has

  consistently taken the position that there were no material defects with CLS’s performance.

  (Dkt. No. 44 at 15.) ABM disagrees, stating “CLS’ deficient performance substantially

  contributed to UVA’s termination of the Master Agreement.” (Dkt. No. 45 at 10–12.) CLS

  points to ABM’s alleged failure to track linen supply as a cause of the inadequate supply of

  linens, while ABM points to CLS’s alleged failure to provide clean and stain-free linens as a

  cause of the inadequate linen supply. (Dkt. No. 44 at 4–5; Dkt. No. 45 at 5.) Whether CLS or

  ABM is primarily at fault for termination of the UVA agreement is a material fact that remains in

  dispute, and, therefore, the court will deny summary judgment as to liquidated damages.

         3. Specialty Linens

         Section 1(a) of the linen services contract provides that:

         [CLS] agrees to furnish the textile products for [ABM] on a linen supply basis
         providing that [ABM] agrees to standardize to the same linens as used by [CLS]
         whenever possible. [CLS] will furnish non-standard linen items to [ABM] as

                                                   7
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 8 of 11 Pageid#: 1391




         detailed out in Schedule B. Any non-standard linen items purchased by [CLS] for
         the sole use of [ABM] will be purchased from [CLS] by [ABM] at the end of this
         Agreement based on a schedule of 50% of invoice price for usable linen in
         circulation and 100% of invoice price for all unpackaged linen items in back up
         inventory. (Dkt. No. 1-1 at 2.)

         Pursuant to Section 1(a), ABM owes CLS 50% of the invoice price for usable specialty

  linen in circulation and 100% of the invoice price for unpackaged specialty linen in inventory.

  However, ABM disputes CLS’s figures regarding the quantity, type, and invoice price of

  specialty linens in circulation and in inventory. (Dkt. No. 45 at 12.) At the February 17, 2021

  hearing, the parties agreed that they may resolve this question of fact amongst themselves by

  reviewing the quantity, type, and invoice price of the specialty linens at issue. Therefore, the

  court will grant summary judgment in favor of CLS, finding that ABM owes CLS for the

  specialty linens as set forth in Section 1(a) of the linen services agreement. However, the

  specific dollar amount that ABM owes CLS for the specialty linens will be determined by the

  parties, or by the court if necessary, at a later date, based upon the quantity, type, and invoice

  price of the specialty linens in circulation and in inventory.

         4. Expedited Linen Removal

         CLS argues that it is entitled to costs for the expedited removal of linens it performed at

  the end of the linen services contract, pursuant to Sections 1(b) and 1(g) of the linen services

  contract. (Dkt. No. 44 at 17; Dkt. No. 46 at 21.) Section 1(b) and Section 1(g) deal with the

  transportation of linens. Section 1(b) states that “[ABM] shall be responsible to have available

  an appropriate loading and unloading area . . . shall have linen bagged properly for transportation

  . . . [and] agrees to make reasonable effort to have all soiled linen in carts prior to delivery time.”

  (Dkt. No. 1-1 at 2.) Section 1(g) covers emergency deliveries and provides that CLS may make




                                                     8
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 9 of 11 Pageid#: 1392




  special linen deliveries at a round-trip cost of $1 per mile, unless CLS is “in any way [at] fault”

  for the special delivery. (Id. at 4.)

          Neither Section 1(b) nor 1(g) deals explicitly with the expedited removal of linens upon

  termination of the linen services contract. Whether Section 1(g) applies to the expedited removal

  of linens will depend, at least in part, on whether CLS was at fault for termination of the contract

  that led to the expedited removal. Because the issue of fault is rooted in genuine disputes of

  material fact, the court will deny summary judgment on the issue of expedited linen removal.

          5. Attorney’s Fees

          CLS argues that it is entitled to attorney’s fees under the linen services contract. Section

  15 deals with attorney’s fees and it states:

          Each party agrees to indemnify and hold the other harmless from any and all
          claims, suits, damages, fines, penalties, judgments, liabilities and expenses
          (including reasonable attorney’s fees and court costs) arising from (i) any
          negligent or willful act or omission of the party, its agents, or employees and (ii)
          breach of this Agreement. (Dkt. No. 1-1 at 8.)

  CLS would be entitled to attorney’s fees if ABM has breached the linen services contract.

  However, as noted above, material facts remain in dispute regarding whether either party has

  breached the linen services contract. For that reason, the court will deny summary judgment on

  the issue of attorney’s fees.

  C. ABM’s Motion for Summary Judgment

          ABM argues that it is entitled to summary judgment because “CLS breached the terms of

  the Linen Service Agreement, failed to provide acceptable linens and laundry services according

  to UVA’s expectations, [and] as a result, CLS breached the standards set forth in the Master

  Agreement.” (Dkt. No. 41 at 3.) ABM cites CLS’s failure to provide clean, stain-free, and safe




                                                    9
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 10 of 11 Pageid#: 1393




  linens, accurate linen inventory, and linens with appropriate logos as breaches of the linen

  services agreement and UVA agreement. (Dkt. No. 41 at 12, 15, and 21.)

         As noted earlier in this opinion, the quality standard required under the linen services

  contract differs from the quality standard required under the UVA agreement. The linen services

  contract requires CLS to “launder linens in accordance with standards published by Joint

  Committee on Healthcare Laundry Guidelines and infection control guidelines and [to] meet

  accepted industry standards.” (Dkt. No. 1-1 at 3.) By contrast, the UVA agreement provides

  that UVA may terminate the master agreement if ABM “fails to provide quality services in a

  professional manner, solely as determined by the [UVA] Medical Center . . . .” (Dkt. No. 41-3 at

  5.) These standards are different; thus, it is possible that CLS may not have breached the linen

  services agreement while still being at fault for termination of the UVA agreement. Importantly,

  CLS cannot be in breach of the UVA agreement because it is not a party to that agreement.

         Here, genuine disputes of material fact remain regarding whether CLS was in breach of

  the linen services contract. CLS argues that it did launder linens in accordance with the

  standards set forth in the linen services contract and certain problems with the cleanliness or

  quality of linens may be attributed to ABM’s defective management of the linen services. (Dkt.

  No. 46 at 12.) CLS cites employee testimony stating that, “once linens were delivered to UVA it

  was subject to handling by ABM and UVA that could have contributed to the linens being dirty.”

  (Id. at 10–11.) Moreover, CLS explains that sometimes dirty linen carts were sent to the wrong

  room instead of being sent out for cleaning, which would be the fault of ABM not CLS. (Id. at

  10.) Genuine disputes of material fact remain regarding whether CLS performed to the standard

  outlined in the linen services contract. Therefore, the court will deny ABM’s motion for

  summary judgment.



                                                  10
Case 7:19-cv-00788-EKD-RSB Document 50 Filed 04/27/21 Page 11 of 11 Pageid#: 1394




                                         III. CONCLUSION

         For the above reasons and the reasons stated at the hearing, the court will grant in part

  and deny in part CLS’s motion for summary judgment (Dkt. No. 43) and deny ABM’s motion

  for summary judgment (Dkt. No. 41.) An appropriate order will be entered.

         Entered: April 27, 2021.




                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  11
